Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 3, 5, 7-12, 14, 16, 18-21 and 23 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a non-contact operating apparatus for a vehicle, comprising:
a generating unit configured to generate and update image containing an image object;
a projecting device configured to project the image in a predetermined display region within a vehicle compartment of a vehicle;
a detecting device configured to detect an operation site of an occupant positioned in a vicinity of the predetermined display region in the vehicle compartment;
a stimulation output device configured to output a tactile stimulation based on an ultrasound field to the operation site of the occupant;
a sound output device configured to output a predetermined sound to the vehicle compartment;
a determining unit configured to determine whether the operation site of the occupant detected by the detecting device performs a non-contact operation against the image object to output a determination result as operational information;
a sound response output unit configured to cause the sound output device to output the predetermined sound to the vehicle compartment, the predetermined sound corresponding to a motion of the operation site of the occupant against the image object; and
a stimulation response output unit configured to cause the stimulation output device to output, on a basis of the determination result, the tactile stimulation to the operation site of the occupant as a response to the operation, the occupant performing the non-contact operation against the image object,
the generating unit and the stimulation response output unit being configured to respectively update the image object and output of the tactile stimulation in accordance with the operational information, and
when the generating unit updates the image in accordance with the operational information, the stimulation output device varies the output of the tactile stimulation based on the ultrasound field in accordance with the updated image,
wherein the predetermined display region in an aerial region rearward a steering handle of the vehicle and above a seating surface of a seat which the occupant sits, 
wherein the image projected by the projecting device is a 3D image, and 
wherein the aerial region is above the seat in a state where a seat back of the seat is reclined from a position during manual driving of the vehicle, and an area within which the operation site of the occupant can reach when the occupant is in a posture of leaning against the reclined seat back.  
Claim 18 is allowed for similar reasons as claim 1.  
Claims 3, 5, 7-12, 14, 16, 19-21 and 23 are allowed for being dependent upon aforementioned independent claims 1 and 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624